Citation Nr: 0632332	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-30 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for a fracture of the right wrist with postoperative 
traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The veteran has the maximum available evaluation under 
Diagnostic Code (DC) 5215, limitation of motion of the wrist.  

2.  The veteran's right wrist does not have favorable 
ankylosis in 20 to 30 degrees of dorsiflexion.  


CONCLUSION OF LAW

The criteria for a higher evaluation for a fracture of the 
right wrist with postoperative traumatic arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, DC 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected fracture of the right wrist with 
postoperative traumatic arthritis, currently evaluated as 10 
percent disabling.  He is currently assigned a 10 percent 
rating by analogy under DC 5299-5215, limitation of motion of 
the wrist.  38 C.F.R. § 4.71a.  

Under DC 5215, a 10 percent rating is warranted for the major 
wrist when dorsiflexion is less than 15 degrees or palmar 
flexion is limited in line with the forearm.  This is the 
highest available rating under DC 5215.  

The Board notes that there is no evidence of ankylosis to 
warrant application of DC 5214, ankylosis of the wrist.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).  

In February 2006, the veteran underwent a VA joints 
examination.  The veteran complained of pain localized over 
the medial aspect near the distal end of the radius, with 
occasional radiation from the wrist up to his shoulder.  On a 
scale of 1 (least painful) to 10 (most painful), the veteran 
rated his daily pain as a 4 with daily episodes of pain that 
rated as a 9 or a 10.  He reported weakness, stiffness, and 
occasional instability.  The veteran wore a wrist brace 
occasionally but denied using other assistive devices.  He 
also denied any subluxation or dislocation of his wrist.  He 
reported that at work, he had to do some tasks with his left 
hand despite being right-handed.  He also has to switch to 
his left arm to hunt and fish.  

Upon examination, the veteran's right wrist dorsiflexion and 
palmar flexion were 20 degrees actively and 25 degrees 
passively, with pain at 20 degrees.  Radial deviation was 10 
degrees actively and passively with mild discomfort at 10 
degrees.  Ulnar deviation was 25 degrees actively and 30 
degrees passively with pain at 25 degrees.  Repetitive 
testing was unchanged from the baseline.  His strength in his 
right wrist was 4+/5 with handgrip as well as hand 
intrinsics. He had 4/5 strength with pronation and 
supination.  

The examiner concluded that the veteran had a history of 
traumatic arthritis of the right wrist.  He also found 
evidence that the veteran had decreased mobility, weakened 
movement, and decreased wrist coordination secondary to his 
service-connected disability.  

The Board finds that the examination cited above is entitled 
to great probative weight and that it provides evidence 
against an increased evaluation for a right wrist disability.  
The February 2006 examination shows that without 
considerations of pain and functional loss, the veteran would 
not meet the criteria for a 10 percent evaluation under DC 
5215 because his wrist dorsiflexion was greater than 15 
degrees and his palmar flexion was not limited in line with 
is forearm, providing evidence against the current 
evaluation, notwithstanding an increased evaluation.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's right wrist disability 
does not more closely approximate a 20 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  Without 
consideration of pain, the current evaluation could not be 
justified, as the veteran's most recent VA examination showed 
that his dorsiflexion was 20 degrees and that his palmar 
flexion was not limited in line with his forearm. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater 10 percent for a right wrist disability.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in August 2001, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
August 2001, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the August 2001 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that in a June 2006 supplemental statement of 
the case, the veteran was informed that a disability rating 
and effective date would be assigned if his claim was 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the January 2006 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  




ORDER

An increased evaluation for a fracture of the right wrist 
with postoperative traumatic arthritis is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


